Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered November 2, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily pleaded guilty to criminal sale of a controlled substance in the second degree in full satisfaction of a multicount indictment charging him with a variety of narcotics offenses. Contrary to the defendant’s assertions, we find no support in the record to substantiate his claim that he was deprived of the meaningful assistance of counsel (see, People v Baldi, 54 NY2d 137), nor do we find the sentence imposed to be harsh or excessive so as to warrant modification. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.